Title: Cotton Tufts to Abigail Adams, 16 November 1785
From: Tufts, Cotton
To: Adams, Abigail


     
      Dear Cousn
      Boston Nov. 16. 1785
     
     When I wrote to You by Capt. Cushing informed You of my Fears with respect to Mrs. Tufts’s Illness. The Event which I then feared, has since taken Place. Heaven has executed its Will. The Partner of my Life is gone to Rest, She expired about 7 oClock on the 30th. of Octob. in the Evening, after a long and painful Sickness.
     Amidst the various Tryalls of Life, it is sometimes a Consolation that they will one Day terminate. It may be such when the Prospect is near, but when distant and the Suffering great, it is but a feeble Support, especially if the Idea of a future Existence be excluded, but when We Can look through present Sufferings to a future State of Ease and Tranquillity accompanied with real Joy that will not only exceed our Wishes in Degree, but our Conceptions in Duration, it affords some solid Support, alleviates our Distresses and spreads over the Wound an healing Balm. Though of all Tryalls of Life that of the Loss of so near a Connection is perhaps one of the greatest, yet I am not without Consolation when I reflect upon that Patience Christian Fortitude and happy Temper of Mind which She discovered through the whole of her sickness and that Readiness which she manifested to obey the Call of Heaven and close the Scene. She has Weathered the Storm and is I trust arrived safe in the Haven of Felicity where May We my Dear Friend one Day meet and associate with those of our departed Friends and Relations. With Love to Mr. Adams and Cousin Nabby.
     I am Yr. affectionate Friend & Uncle
     
      Cotton Tufts
     
    